Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during an interview via telephone with Mr. Daniel Rose (Reg. No. 63,214) on September 9, 2021 and September 10, 2021.

This listing of claims will replace all prior versions and listings of claims in the application: 

Please amend the claims as follows:
1. (Currently Amended) A method for providing a dynamically updating user interface element associated with a network application, comprising: 
receiving, by a client application comprising an embedded browser executed by a client device, from an application server executing a network application, a selection of a portion of the network application; 
extracting executable code of a portion of a document-object-model (DOM) element of the network application corresponding to the selection of the portion of the network application; 
generating, by the client application, a user interface element comprising the extracted executable code; 
retrieving, by the client application from the application server, data associated with the portion of the network application; 
executing, by the embedded browser, the extracted executable code of the user interface element so as to display the retrieved data associated with the portion of the network application; and 
transmitting, by the client application, the extracted executable code of the user interface element to a second client device, the extracted executable code configured to cause the second client device to retrieve the data associated with the portion of the network application and execute the extracted executable code so as to display the user interface element and the retrieved data, and periodically retrieve updated data associated with the portion of the network application and display the user interface element and the updated data.  

2. (Original) The method of claim 1, wherein the user interface element comprises an icon or thumbnail displaying the retrieved data associated with the portion of the network application.  

3. (Original) The method of claim 1, further comprising: -2- 
periodically retrieving, by the client application, updated data associated with the portion of the network application; and 
updating the display of the user interface element by the embedded browser with the retrieved updated data associated with the portion of the network application.  

4. (Previously Presented) The method of claim 3, wherein periodically retrieving updated data associated with the portion of the network application and updating the display of the user interface element is performed at a first periodic rate; and further comprising: 
displaying, by the embedded browser, a second user interface element and retrieved data associated with a portion of a second network application; 
periodically retrieving, by the client application, updated data associated with the portion of the second network application at a second periodic rate different from the first periodic rate; and 
updating the display of the second user interface element by the embedded browser with the retrieved updated data associated with the portion of the second network application.  

5. (Original) The method of claim 1, wherein receiving the selection of the portion of the network application comprises receiving the selection of the portion of the network application, by a user via the embedded browser; and wherein retrieving data associated with the portion of the network application further comprises retrieving data, specific to the user, associated with the portion of the network application.  

6. (Original) The method of claim 5, wherein receiving the selection of the portion of the network application comprises further comprises receiving authentication credentials of the user, by the client application; and 
wherein retrieving data, specific to the user, associated with the portion of the network application further comprises retrieving the data, by the client application from the application server, using the authentication credentials of the user.  

7-9. (Canceled)  
  
10. (Original) The method of claim 1, wherein the user interface element further comprises an identification of the network application.  

11. (Currently Amended) A system for providing a dynamically updating user interface element associated with a network application, comprising: 
a client device comprising a processor executing a client application comprising an embedded browser, and a network interface in communication with an application server executing a network application; 
wherein the client application is configured to: 
receive a selection of a portion of the network application, 
extract executable code of a portion of a document-object-model (DOM) element of the network application corresponding to the selection of the portion of the network application, 
generate a user interface element comprising the extracted executable code, and 
retrieve, via the network interface from the application server, data associated with the portion of the network application; and 
wherein the embedded browser is configured to execute the extracted executable code of the user interface element so as to display the retrieved data associated with the portion of the network application; and
wherein the client application is further configured to transmit the extracted executable code of the user interface element to a second client device, the extracted executable code configured to cause the second client device to retrieve the data associated with the portion of the network application and execute the extracted executable code so as to display the user interface element and the retrieved data, 
wherein the client application is further configured to periodically retrieve updated data associated with the portion of the network application, and wherein the extracted executable code is configured to cause the second client device to retrieve the updated data associated with the -4-portion of the network application and execute the extracted executable code as to display the user interface element and the updated data.  

12. (Original) The system of claim 11, wherein the user interface element comprises an icon or thumbnail displaying the retrieved data associated with the portion of the network application.  

13. (Canceled)  

14. (Original) The system of claim 11
periodically retrieve updated data associated with the portion of the network application at a first periodic rate; 
periodically retrieve updated data associated with a portion of a second network application at a second periodic rate different from the first periodic rate; and 
wherein the embedded browser is further configured to: 
display the second user interface element and retrieved data associated with the portion of the second network application, and 
update the display of the second user interface element with the retrieved updated data associated with the portion of the second network application.  

15. (Original) The system of claim 11, wherein the client application is further configured to: 
receive the selection of the portion of the network application, by a user via the embedded browser; and 
retrieve data, specific to the user, associated with the portion of the network application.  

16. (Original) The system of claim 15, wherein the client application is further configured to: 
receive authentication credentials of the user responsive to selection of the portion of the network application; and 
retrieve the data, by the client application from the application server, using the authentication credentials of the user.  

17-19. (Canceled)  
  
20. (Original) The system of claim 11, wherein the user interface element further comprises an identification of the network application.  

21. (Currently Amended) A method for retrieving a dynamically updating user interface element associated with a network application, comprising: 
receiving, by a client application comprising an embedded browser executed by a client device, from a second client application comprising a second embedded browser executed by a second client device, an executable code of the user interface element extracted from a portion of a document-object-model (DOM) element of a network application corresponding to a portion of the network application, a selection of the portion of the network application received from an application server executing the network application; 
executing, by the client application, the executable code of the user interface element; 
generating, by the client application, a second user interface element comprising the extracted executable code; 
retrieving, by the client application from the application server, data associated with the portion of the network application; and 
executing, by the embedded browser, the extracted executable code of the second user interface element so as to display the retrieved data associated with the portion of the network application; 
periodically retrieving, by the client application from the application server, according to the extracted executable code of the second user interface element, updated data associated with the portion of the network application; and 
executing, by the embedded browser, the extracted executable code of the second user interface element so as to display the updated data associated with the portion of the network application.

 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final rejection issued April 5, 2021.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 21.

Jambou, Teng, Bou-Ghannam, Skirpa, Ma, Allen, as disclosed in the office action issued April 5, 2021, do not anticipate or render obvious the combination set forth in the independent claims 1 and 11 having the limitations of “receiving…a selection of a portion of the network application; extracting executable code of a portion of the document-object-model (DOM) element of the network application corresponding to the selection of the portion of the network application; generating…a user interface element comprising the extracted executable code…executing…the extracted executable code…so as to display the retrieved data associated with the portion…transmitting…the extracted executable code of the user interface element to a second client device, the extracted executable code configured to cause the second client device to retrieve the data associated with the portion of the network application and execute the extracted executable code so as to display the user interface element and the retrieved data, and periodically retrieve updated data associated with the portion of the network application and display the user interface element and the updated data,” or of independent claim 21 having similar limitations of “receiving, by a client application…executed by a client device, from a second client application…executed by a second client device, an executable code of the user interface element extracted from a portion of a document-object-mode (DOM) element of a network application corresponding to a portion of the network application, a selection of the portion of the network application received from an application server executing the network application; executing, by the client application, the executable code of the user interface element; generating…a second user interface element comprising the extracted executable code…executing...the extracted executable code of the second user interface element so as to display the retrieved data associated with the portion of the network application; periodically retrieving…according to the extracted executable code of the second user interface element, updated data associated with the portion of the network application; and executing…the extracted executable code of the second user interface element so as to display the updated data…” when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes.  
For example, Jambou appears to teach receiving a selection of a portion of a network application from an application server at a client application, generating a user interface element comprising a portion of the network application, retrieving data associated with the portion of the network application from the application server, and displaying the user interface element and retrieved data associated with the portion of the network application (e.g. paragraphs 0023, 0055, 0060-0061).  Moreover, Teng appears to teach that the client application comprises an embedded browser (e.g. paragraphs 0008, 0012, 0013).   However, Jambou and Teng do not disclose that the client application is an embedded browser, and further do not disclose extracting a portion of a DOM element of the network application corresponding to the selection of the network application, where the generated user interface element comprises the extracted executable code, or the other elements of the independent claims reciting use of the extracted executable code.
Bou-Ghannam appears to teach extracting executable code of a portion of a DOM element of the network application corresponding to the selection of the portion of the network application, that the user generated user interface element comprises the extracted executable code, and that the displaying of the user interface element and retrieved data is performed by executing the extracted executable code of the user interface element so as to display the retrieved data associated with the portion of the network application (e.g. paragraphs 0017, 0022, 0037, 0044-0047, 0052, 0058, 0059, 0063, and 0064).  However, Bou-Ghannam does not disclose transmitting the extracted executable code of the user interface element to a second client device, the extracted executable code configured to cause the second client device to retrieve the data associated with the portion of the network application and execute the extracted executable code so as to display the user interface element and the retrieved data, and therefore does not teach the extracted executable code being configured to cause the second client device to perform any functions.
Skirpa appears to teach transmitting extracted executable code of a user interface element to a second client device, the extracted executable code configured to cause the second client device to retrieve the data associated with the portion of the network application and execute the extracted executable code so as to display the user interface element and the retrieved data (e.g. paragraphs 0007, 0009, 0012, 0117, 0119-0121, 0130, 0140, 0142-0143, 0154, 0159, 0164, 0166, 0177, 0195, 0199-0202, 0206, 0207, 0251).  However, Skirpa does not disclose that the extracted executable code is configured to cause the second client device to periodically retrieve updated data associated with the portion of the network application and display the user element and the updated data as recited in independent claim 1, and similar limitations recited in independent claims 11 and 21.

Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179